DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2022, September 09, 2021, April 29, 2022 and September 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because FIG.6 illustrates blank boxes. Applicant is requested to identify each blank box in the interest of clarity.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 95-100 are objected to because of the following informalities:  
Claims 95-100: the word “Claim” should be corrected to –claim--.
Claim 95: the term “(a)” should be deleted.
Claim 97: the term “(c)” should be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 76 recites in lines 5-6 “suspect of having a tissue characteristic” and “suspected of being free of said tissue characteristic” that renders the claim indefinite. The metes and bounds of the term “suspect of” is unclear. It is not clear what is the standard for a tissue characteristic to be considered to be suspected to be present or suspected to be absent. For examination purpose, claim 76 is interpreted such that the first part of the tissue has a tissue characteristic and the second part of the tissue is free of the tissue characteristic.
Claim 78 recites “a beneficial tissue state” that renders the scope of the claim indefinite. It is not clear of the meaning of a beneficial tissue state. For examination purpose, claim 78 is interpreted such that the presence of the tissue characteristic allows the first part and the second part of the tissue to be distinguished.
Claim 81 recites said first set of images or said second set of images is generated using at least one non-linear imaging technique and at least one linear imaging technique. It is not clear whether the first set of images or the second set of images is imaged two time, for the first time using the non-linear imaging technique and the second time using the linear imaging technique. For examination purpose, claim 81 is interpreted such that the first set or the second set of images is acquired using either a non-linear imaging technique or a linear imaging technique.
Claim 84 recites a sub-image of a third and a fourth part of the tissue. It is not clear of the meaning of a “sub-image”. It is not clear whether this sub-image is another image or a section of the image in the first or the second set of images. For examination purpose, the sub-image is considered a section of the image.
Claim 88 recites in lines 2-3 “a second weighted sum of an additional one or more features indicative of said tissue characteristic for said second set of images”. In claim 76, the second set of images are recited being from a second part of the tissue that is free of said tissue characteristic. Hence, it is not clear how a second weighted sum could be calculated if the tissue characteristic is absent. Clarification is required. 
Claims 89 and 90 recites “at least about 80%” and “at least about 5 micrometers”. The term “about” is a relative term which renders the claim indefinite. It is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 76-79, 82-85, and 89-100 are rejected under 35 U.S.C. 103 as being unpatentable over Milner et al., US 2018/0118552 A1, hereinafter Milner, in view of Kitamura et al., US 2008/0232667 A1, hereinafter Kitamura.

Claim 76. Milner teaches in FIG.1d a method for generating a dataset comprising a plurality of images of a tissue of a subject ([0046]: the image guided system and method may generally comprise OCT imaging and construction of contrast images), comprising: 
(a) obtaining, via a handheld imaging probe, images from a first part of said tissue of said subject and images from a second part of said tissue of said subject ([0010]: FIG.2b is design of handheld interface; and [0051]: the OCT image information of the diseased area and surrounding tissue will be presented to the surgeon as a guide towards identification of diseased vs. normal tissue sites and more precise treatment with the ability to minimize non-specific damage to adjacent tissues) – the tissue comprises normal tissue and diseased tissue, which are considered the first and the second parts of the tissue, wherein 
said first part of said tissue is suspected of having a tissue characteristic, and wherein said second part of said tissue is free of or suspected of being free of said tissue characteristic ([0046]: feature detection including angiography, tissue optical properties, thermography, attenuation, and the like; and [0053]: OCT volume images are analyzed and features of surgical relevance (vascular geometry, tissue optical properties, or tissue composition (e.g., lipid vs. water)) are highlighted); and 
(b) storing data corresponding to said first set of images and said second set of images ([0140]: medium which can be used to store the desired information and which can be accessed by the computer).  

Milner does not teach that the images from the first part of the tissue and second part of the tissue are the first set of images and the second set of images, and the images are stored in a database.
However, in an analogous tissue diagnosis imaging analysis field of endeavor, Kitamura teaches 
obtaining a first set of images from a first part of said tissue of said subject and a second set of images from a second part of said tissue of said subject ([0102]: the bone part image B0 and the normal bone part image BN is calculated to output the abnormal component in the bone part image BA); and
storing data corresponding to said first set of images and said second set of images in a database ([0055]: the image information management server 4 includes a large capacity storage forming the image information database 5; and [0056]: the image information database 5 stores the image data representing the subject image and the accompanying information registered therein).
The method of Kitamura separates parts in tissue images that have different characteristic features (i.e., the normal bone part and the abnormal bone part) for retrieving the desired part of the tissue image for an intended utility. Such a desired tissue part may be the normal part as taught in Kitamura or the abnormal part depending on the intended utility of the imaging data. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Milner employ such features associated with obtaining a first set of images from a first part of said tissue of said subject and a second set of images from a second part and storing data corresponding to said first set of images and said second set of images in a database of said tissue of said subject as taught in Kitamura for the advantage of being helpful for improving accuracy and efficiency of imaging diagnosis, as suggested in Kitamura, [0094].

Claim 77. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said tissue characteristic is a disease or abnormality ([0051]: Vascular geometry combined with optical attenuation can indicate regions of abnormal tissue such as a tumor; and [0217]: FIG.18b shows the fluorescence comparison recorded using the injectable contrast agent indocyanine green, where OCT can see the actual size of the tumor and is matched with the fluorescence image in terms of the blood flow; further claims 10 and 12 teaches a myocardial infarct and damaged articular cartilage).  

Claim 78. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said tissue characteristic comprises a beneficial tissue state ([0051]: the OCT image information of the diseased area and surrounding tissue will be presented to the surgeon as a guide towards identification of diseased vs. normal tissue sites).  

Claim 79. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said first set of images and said second set of images are obtained in vivo ([0059]: the image-guided system can provide highly localized chemotherapeutic or radiological-seed treatment to cancer margins as tumor tissue is imaged and classified in vivo; and ([0041]: the image-guided system comprises a multi-lumen surgical probe that allows in vivo, real-time coherent tomography (like optical coherence tomography (OCT) or polarization sensitive OCT).
  
Claim 82. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner does not teach the claimed features associated with a positive image and a negative image.
However, in an analogous tissue diagnosis imaging analysis field of endeavor, Kitamura teaches 
(i) a positive image, which positive image comprises one or more features indicative of said tissue characteristic; and (ii) a negative image, which negative image does not comprise said one or more features (FIG.9: step #4: generation of normal structure image and step #5: generation of abnormal component image).  
The abnormal component image is the positive image as claimed, and the normal structure image is the negative image as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Milner employ such a feature of generating (i) a positive image, which positive image comprises one or more features indicative of said tissue characteristic; and (ii) a negative image, which negative image does not comprise said one or more features as taught in Kitamura for the advantage of being helpful for improving accuracy and efficiency of imaging diagnosis, as suggested in Kitamura, [0094].

Claim 83. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said first part of said tissue is adjacent to said second part of said tissue ([0051]: the OCT image information of the diseased area and surrounding tissue will be presented to the surgeon as a guide towards identification of diseased vs. normal tissue sites and more precise treatment with the ability to minimize non-specific damage to adjacent tissues).  

Claim 84. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
 (i) said first set of images comprises a first sub-image of a third part of said tissue adjacent to said first part of said tissue; or (ii) said second image set of images comprises a second sub-image of a fourth part of said tissue ([0051]: OCT information can be used to record angiography images that provide a map of the vasculature in the tissue).
As considered in claim 76, the tissue comprises normal tissue and diseased tissue. Since the OCT image shows the vasculature in the tissue. The vasculature in the image of the normal or the diseased tissue is considered the sub-image of the third or the fourth part of the tissue.

Claim 85. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said first set of images or said second set of images comprises one or more depth profiles, and wherein (i) said one or more depth profiles are one or more layered depth profiles or (ii) said one or more depth profiles comprise one or more depth profiles generated from a scanning pattern that moves in one or more slanted directions ([0045]: a single depth profile (Intensity vs Depth) is called an A-scan; and [0101]: MATLAB was used to find the number of pixels from the top of the image to this boundary in each a-scan. Each point was then assigned a thickness value corresponding to this distance. The resulting thickness values were mapped to their respective locations and displayed as an enface image; and [0024]: FIG.14 is a graph of the computed flux along the z-distance (depth into the tissue in millimeters)).  

Claim 89. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner does not teach the claimed features associated with the trained machine learning algorithm and the data classification.
However, in an analogous tissue diagnosis imaging analysis field of endeavor, Kitamura teaches
(i) applying a trained machine learning algorithm to said data and (ii) classifying said subject as being positive or negative for said tissue characteristic based on a presence or absence of one or more features indicative of said tissue characteristic of said first set of images at an accuracy of at least about 80% ([0023]: the “supervised leaned filter” is obtained through a supervised machine learning process; and [0024]: each “Training image” and the corresponding “supervisor image” represent the same structure of the same subject, where the training image contains at least an abnormal component and the supervisor image represents a normal structure of the structure…an image representing a normal structure is prepared first, and an abnormal component may artificially be added to this image to prepare the training image; and [0093]: the supervised learned filtering unit 21 inputs the input medical image W0 to the normal image generating filters 32, which are obtained through the learning process using the supervisor images WSN each representing the normal structure of the chest (front) of each subject (individual) and the corresponding training images WTN each containing an abnormal component of the subject (individual), to generate the normal image WN. Therefore, a high recognition rate of the normal structure of the chest in the input medical image WO can be achieved to generate the normal image WN with higher accuracy).  
As considered in claim 76, the method of Kitamura separates parts in tissue images that have different characteristic features (i.e., the normal bone part and the abnormal bone part) for retrieving the desired part of the tissue image for an intended utility. Such a desired tissue part may be the normal part as taught in Kitamura or the abnormal part depending on the intended utility of the imaging data. 
In regard to the recited accuracy of at least about 80%, it is considered an operational parameter that would be obvious to one of ordinary skill in the art to obtain through routine experimentation based on the particular performance objective as desired. Since Wang teaches a high recognition rate is achieved with higher accuracy, it is considered reading on the claimed accuracy of at least about 80%.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Milner employ such features associated with (i) applying a trained machine learning algorithm to said data and (ii) classifying said subject as being positive or negative for said tissue characteristic based on a presence or absence of one or more features indicative of said tissue characteristic of said first set of images at an accuracy of at least about 80% as taught in Kitamura for the advantage of being helpful for improving accuracy and efficiency of imaging diagnosis, as suggested in Kitamura, [0094].

Claim 90. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
a first image of said first set of images or a second image of said second set of images has a resolution of at least about 5 micrometers ([0069]: the lateral resolution obtained from the system is about 10 µm, and the axial resolution is about 7.5 µm in air), and wherein: 
(i) said first image extends below a first surface of said first part of said tissue; or (ii) said second image extends below a second surface of said second part of said tissue ([0046]: feature detection including angiography, tissue optical properties, thermography, attenuation, and the like; and [0053]: OCT volume images are analyzed and features of surgical relevance (vascular geometry, tissue optical properties, or tissue composition (e.g., lipid vs. water)) are highlighted).
Angiograph, tissue optical properties or tissue composition refers to the image content below the surface of the tissue.

Claim 91. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said database further comprises one or more images from one or more additional subjects, and wherein (i) at least one of said one or more additional subjects is positive for said tissue characteristic or (ii) at least one of said one or more additional subjects is negative for said tissue characteristic (claim 10: the treatment includes a myocardial infarct. The Feature Detection Image Overlay subsystem detects blood vessels, ischemic tissue, and the sites for microwell incision; claim 11: the treatment is cancer, the treatments system provides highly localized chemotherapeutic or radiological-seed treatment to cancer margins as tumor tissue is imaged and classified in vivo; claim 12: the treatment is damaged articular cartilage, where tomographic imaging reveals damaged cartilage tissue; and [0099]: using OCT, it is possible to observe and analyze parameters that are linked to the cartilage condition. This work investigate the use of attenuation coefficient, thickness, and surface roughness as metrics to assess the health of articular cartilage of the knee). 
OCT imaging is performed on various regions, which characterizes abnormal area by identifying unique features that are only associated with the particular disease but absent on the normal tissue.

Claim 92. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said first set of images or said second set of images (i) comprises a depth profile of said tissue, (ii) is collected from a depth profile of said tissue, (iii) is collected in substantially real-time, or (iv) any combination thereof ([0041]: the image-guided system comprises a multi-lumen surgical probe that allows in vivo, real-time coherent tomography (like optical coherence tomography (OCT) or polarization sensitive OCT)…The image-guided system and device comprises an OCT imaging probe that provides information for guidance on the cutting depth, location of delicate structures (e.g., blood vessels, nerves, etc) and differentiation or classification of different types of tissue).  
To characterize the cutting depth and the location of delicate structures are considered acquire “a depth profile of the tissue” as claimed. 

Claim 93. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said first set of images or said second set of images comprise an in vivo depth profile ([0041]: an OCT imaging probe that provides information for guidance on the cutting depth, location of delicate structures (e.g., blood vessels, nerves, etc) and differentiation or classification of different types of tissue).
  To characterize the cutting depth and the location of delicate structures are considered acquire “a depth profile of the tissue” as claimed. 

Claim 94. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said data comprises groups of data, and wherein a group of data of said groups of data comprises a plurality of images ([0046]: the image guided system and method may generally comprise OCT imaging and construction of contrast images).  

Claim 95. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
repeating (a) one or more times to generate said dataset comprising a plurality of first sets of images of said first part of said tissue and a plurality of second sets of images of said second part of said tissue ([0046]: the image guided system and method may generally comprise OCT imaging and construction of contrast images…OCT images after coagulation or cutting to generate contrast images…and OCT imaging after cutting/ablation and generating contrast images. This system and method may be repeated as necessary to initiate the next step in coagulation and ablation/cutting; and [0053]: acquire additional OCT volume images; and claim 18: the OCT system adjusts location of subsequent images to capture the hydrogel deposition).  
To acquire additional OCT volume images is considered the repeat the generation of the images one or more times.

Claim 96. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said first set of images and said second set of images are images of the skin of said subject ([0067]: Melanoma that has spread to soft tissue between wrist and shoulder can be treated with inter-tumor injections effectively by the image guidance provided by the device).
Melanoma is a type of skin cancer that grows on the surface of the skin before penetrating more deeply. Hence to use OCT to monitor melanoma is to image the skin of the subject.  

Claim 97. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner does not teach training a machine learning algorithm using said data.
However, in an analogous tissue diagnosis imaging analysis field of endeavor, Kitamura teaches
training a machine learning algorithm using said data ([0023]: the “supervised leaned filter” is obtained through a supervised machine learning process; and [0024]: each “Training image” and the corresponding “supervisor image” represent the same structure of the same subject, where the training image contains at least an abnormal component and the supervisor image represents a normal structure of the structure…an image representing a normal structure is prepared first, and an abnormal component may artificially be added to this image to prepare the training image).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Milner employ such a feature of training a machine learning algorithm using said data as taught in Kitamura for the advantage of being helpful for improving accuracy and efficiency of imaging diagnosis, as suggested in Kitamura, [0094].

Claim 98. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
Said tissue of said subject is not removed from said subject ([0059]: the image-guided system can provide highly localized chemotherapeutic or radiological-seed treatment to cancer margins; and claim 10: the treatment system includes an injector to deposit angiogenic chemokines to penetrate the myocardial infarct at the microwells).  
Neither of the chemotherapy, radiological treatment, or chemokine deposition removes the tissue of the subject.

Claim 99. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said first part and said second part are adjacent parts of said tissue ([0051]: the OCT image information of the diseased area and surrounding tissue will be presented to the surgeon as a guide towards identification of diseased vs. normal tissue sites and more precise treatment with the ability to minimize non-specific damage to adjacent tissues).  

Claim 100. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner further teaches that
said first set of images or said second set of images is collected in real-time ([0041]: the image-guided system comprises a multi-lumen surgical probe that allows in vivo, real-time coherent tomography (like optical coherence tomography (OCT) or polarization sensitive OCT).

Claims 80-81 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Milner in view of Kitamura, further in view of Wang et al., US 2017/0139147 A1, hereinafter Wang.

Claim 80. Milner and Kitamura combined teaches all the limitations of claim 76.
Neither Milner nor Kitamura teaches that said first set of images or said second set of images is generated using at least one non-linear imaging technique.
However, in an analogous tissue imaging for abnormality diagnosis field of endeavor, Wang teaches that 
said first set of images or said second set of images is generated using at least one non-linear imaging technique ([0005]: By the signals in Two-Photo Excited Fluorescence (TPEF) and Second Harmonic Generation (SHG) in MPM, the esophageal lesions can be identified by the difference of the background signal and autologous fluorescent).
Therefore, it would have been obvious for one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the OCT with a non-linear imaging technique for generating the first set of images or the second set of images as taught in Wang, as the substitution of one known tissue imaging modality with another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. The substitution of MPM or SHG of Wang for the OCT of Milner and Kitamura combined provides the advantage of providing sensitive and convenient clinical method to identify benign or malignant lesions.

Claim 81. Milner and Kitamura combined teaches all the limitations of claim 76, including generating said first set of images or said second set of images using at least one linear imaging technique (Milner: FIG.1d and 2: an OCT imaging system).
Neither Milner nor Kitamura teaches that said first set of images or said second set of images is generated using at least one non-linear imaging technique and at least one linear imaging technique.
However, in an analogous tissue imaging for abnormality diagnosis field of endeavor, Wang teaches that 
said first set of images or said second set of images is generated using at least one non-linear imaging technique ([0005]: By the signals in Two-Photo Excited Fluorescence (TPEF) and Second Harmonic Generation (SHG) in MPM, the esophageal lesions can be identified by the difference of the background signal and autologous fluorescent).
Therefore, it would have been obvious for one of ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Milner and Kitamura combined further comprise the feature of generating the first set of images or the second set of images as taught in Wang for the advantage of providing sensitive and convenient clinical method to identify benign or malignant lesions, as suggested in Wang, [0005].

Claim 87. Milner and Kitamura combined teaches all the limitations of claim 76.
Milner teaches that
said first set of images or said second set of images comprise layered images ([0053]: The Feature Detection Image Overlay subsystem 182 is where OCT volume images are analyzed and features of surgical relevance) – an OCT volume image is a 3D image that comprises layers of tissue composition in a depth direction, hence is considered a layered image.
Neither Milner nor Kitamura teaches that
said first set of images or said second set of images comprises at least one layer generated using one or more signals selected from the group consisting of second harmonic generation signals, third harmonic generation signals, reflectance confocal microscopy signals, and multi-photon fluorescence signals.  
However, in an analogous tissue imaging for abnormality diagnosis field of endeavor, Wang teaches that 
said first set of images or said second set of images is generated using one or more signals selected from the group consisting of second harmonic generation signals, third harmonic generation signals, reflectance confocal microscopy signals, and multi-photon fluorescence signals ([0005]: By the signals in Two-Photo Excited Fluorescence (TPEF) and Second Harmonic Generation (SHG) in MPM, the esophageal lesions can be identified by the difference of the background signal and autologous fluorescent).
Since Milner teaches acquiring a layered image, Milner, Kitamura and Wang combined teaches that at least one layer of the images is acquired using TPEF or SHG as taught in Want.
Therefore, it would have been obvious for one of ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Milner and Kitamura combined further comprise the feature of generating the first set of images or the second set of images using one or more signals selected from the group consisting of second harmonic generation signals, third harmonic generation signals, reflectance confocal microscopy signals, and multi-photon fluorescence signals as taught in Wang for the advantage of providing sensitive and convenient clinical method to identify benign or malignant lesions, as suggested in Wang, [0005].

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Milner in view of Kitamura, further in view of Sumi et al., US 2019012900000026 A1, hereafter Sumi.

Claim 86. Milner and Kitamura combined teaches all the limitations of claim 76.
Neither Milner nor Kitamura teaches that said first set of images or said second set of images comprises said one or more depth profiles generated from said scanning pattern that moves in one or more slanted directions. 
However, in an analogous tissue imaging for diagnosis and treatment field of endeavor, Sumi teaches that 
said first set of images or said second set of images comprises said one or more depth profiles generated from said scanning pattern that moves in one or more slanted directions ([0359]: When the steering angle being an angle between the beam direction to be generated and the axial direction (y) is expressed using zero or non-zero elevation and azimuth angles, similarly to when performing the 2D wave digital signal processing explained above, the following wavenumber matching is performed on the 3D Fourier transform of the received signals with respect to the depth (y) and lateral directions (x and z), where (kx, ky, kz) is the wavenumber domain expressed using the wavenumbers kx, ky, and kz of the depth (y) and lateral directions (x and z)) – a non-zero steering angle results in a scanning pattern that moves in a slanted direction.
Therefore, it would have been obvious for one of ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Milner and Kitamura combined further comprise the feature of said first set of images or said second set of images comprising said one or more depth profiles generated from said scanning pattern that moves in one or more slanted directions as taught in Sumi for the advantage of performing a beamforming with different steering angles of transmission to provide a broader coverage, as suggested in Sumi, [0639].

Allowable Subject Matter
Claim 88 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 88 sets forth to the feature of “(i) calculating a first weighted sum of one or more features indicative of said tissue characteristic for said first set of images and a second weighted sum of an additional one or more features indicative of said tissue characteristic for said second set of images and (ii) classifying said subject as positive or negative for said tissue characteristic based on a difference between said first weighted sum and said second weighted sum”. This feature, along with other claimed elements, is not presented in the cited references for rejection or the cited pertinent arts, individually or combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793